DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 14-16, 21-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB 20030043672), hereinafter as Inoue, in view of Kumazaki et al. (PGPUB 20150009763), hereinafter as Kumazaki.

Regarding claim 1, Inoue teaches non-volatile memory comprising a first memory sector, the first memory sector comprising: 

an amplifying circuit (Fig 4, SA)
and a first multiplexer (Fig 4, MUX) connected with the n local bit lines and the n read bit lines (Fig 4, bit line Bm are for both local/read bit liens), wherein according to a first select signal, the first multiplexer selects one of the n local bit lines to be connected with a first main bit line and selects one of the n read bit lines to be connected with a first main read bit line (Fig 4, Dout as the main read bit line).
But not expressly an amplifying circuit comprising n sensing elements, wherein the n sensing elements are respectively connected between the n local bit lines and n read bit lines ([0021]).
Since Kumazaki and Inoue are both from the same field of semiconductor memory device, the purpose disclosed by Kumazaki would have been recognized in the pertinent art of Inoue. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the structure of amplifying circuit as in Kumazaki into the device of Inoue for the purpose of reading data from memory cells. 
Regarding claim 2, Inoue teaches the first main bit line is connected with a write buffer, and the first main read bit line is connected with a judging circuit (Fig 4, WB).
Regarding claim 8, Inoue teaches 
determining a selected memory cell from the memory cell array; 
performing a reset action on a selected local bit line, a selected read bit line, the first main bit line and the main read bit line, wherein the selected local bit line and the selected read bit line are determined in response to the first select signal; 

generating a data signal in response to the sensed read current (Fig 6, and [0057] bit lines…are reset, before READ).
Regarding claim 9, Kumazaki teaches a second memory sector, wherein the second memory sector receives a second select signal, and the second memory sector is connected with the control line and another m word lines, wherein the second memory sector is connected with the first main bit line and the first main read bit line (Fig 2).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 10, Inoue and Kumazaki teach a memory device with a selection circuit and section signals, except a second section circuit with a set of different selection signals. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use another set of selection circuit with a different set of selection signals, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 3-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kumazaki, in view of Hsu et al. (Patent 6788612), hereinafter as Hsu.
Regarding claim 3, Inoue and Kumazaki teach a memory as in rejection of claim 1,
But not expressly the first multiplexer comprises a first group of n switches and a second group of n switches, wherein first terminals of the n switches in the first group are respectively connected with the n local bit lines, second terminals of the n switches in the first group are connected with the first main bit line, first terminals of the n switches in the second group are respectively connected with the n 
Since Hsu and Inoue are both from the same field of semiconductor memory device, the purpose disclosed by Hsu would have been recognized in the pertinent art of Inoue. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the structure of switches as in Hsu into the device of Inoue for the purpose of reading and writing data. 
Regarding claim 4, Hsu teaches according to the first select signal, the first multiplexer controls one of the n switches in the first group to be in a close state and controls the others of the n switches in the first group to be in an open state, wherein according to the first select signal, the first multiplexer controls one of the n switches in the second group to be in the close state and controls the others of the n switches in the second group to be in the open state (Fig 7, WSG or RSG selection signals are activated).
The reason for combining the references used in rejection of claim 3 applies.
Regarding claim 5, Hsu teaches when a read action is performed, a read voltage is provided to the control line (Fig 13, 1v applied to bl), a selected memory cell of the memory cell array is determined according to voltages received by the m word lines and the first select signal, and the selected memory cell generates a read current to charge a first local bit line of the n local bit lines (Fig 13 Read), 
Inoue teaches a first sensing element of the n sensing elements of the amplifying circuit generates a sensed read current according to a charging voltage of the first local bit line, and the sensed read current is transmitted to the judging circuit through a first read bit line of the n read bit lines and the first multiplexer and the first main read bit line, so that a storage state of the selected memory cell is determined by the judging circuit (Fig 4).
The reason for combining the references used in rejection of claim 3 applies.
claim 7, Hsu teaches when a program action is performed, a program voltage is provided to the control line, a selected memory cell of the memory cell array is determined according to voltages received by the m word lines and the first select signal, and the selected memory cell generates a program current (Fig 12 writing), 
Inoue teaches the program current is transmitted to the write buffer through a first local bit line of the n local bit lines and the first multiplexer and the first main bit line (Fig 4).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, Kumazaki and Hsu, in view of Yoshida (PGPUB 20140063992), hereinafter as Yoshida.
Regarding claim 6, Inoue, Kumazaki and Hsu teach a memory device as in rejection of claim 5,
But not expressly the first sensing element is a sensing transistor, wherein a gate terminal of the sensing transistor is connected with the first local bit line, a first source/drain terminal of the sensing transistor receives a first source voltage, and a second source/drain terminal of the sensing transistor is connected with the first read bit line.
Yoshida teaches the first sensing element is a sensing transistor, wherein a gate terminal of the sensing transistor is connected with the first local bit line, a first source/drain terminal of the sensing transistor receives a first source voltage, and a second source/drain terminal of the sensing transistor is connected with the first read bit line (Fig 2, Q1 transistor gate is connected to LBL).
Since Yoshida and Inoue are both from the same field of semiconductor memory device, the purpose disclosed by Yoshida would have been recognized in the pertinent art of Inoue. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use sensing circuits as in Yoshida into the device of Inoue for the purpose of reading data out of memory cell. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kumazaki, in view of Jang (PGPUB 20110156796), hereinafter as Jang.
Regarding claim 11, Inoue and Kumazaki teach a memory as in rejection of claim 1,
But not expressly one of the first sector signal and the second sector signal is activated when the non-volatile memory operates, the first select signal is the same as the third select signal when the first sector signal is activated, and the second select signal is the same as the third select signal when the second sector signal is activated.
Jang teaches one of the first sector signal and the second sector signal is activated when the non-volatile memory operates, the first select signal is the same as the third select signal when the first sector signal is activated, and the second select signal is the same as the third select signal when the second sector signal is activated (Fig 1, block selection signal BLCn).
Since Jang and Inoue are both from the same field of semiconductor memory device, the purpose disclosed by Jang would have been recognized in the pertinent art of Inoue. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use selecting circuits as in Jang into the device of Inoue for the purpose of selecting a block memory cell for corresponding memory device operation. 

Claim 12-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kumazaki, in view of Wang et al. (PGPUB 20190108890), hereinafter as Wang.
Regarding claim 12, Inoue and Kumazaki teach a memory as in rejection of claim 1,
But not expressly a leakage current cancellation circuit, wherein the leakage current cancellation circuit comprises a leakage current generator and a mirroring circuit, a current input path of the mirroring circuit is connected between the leakage current generator and a ground terminal, and n 
Wang teaches a leakage current cancellation circuit, wherein the leakage current cancellation circuit comprises a leakage current generator and a mirroring circuit, a current input path of the mirroring circuit is connected between the leakage current generator and a ground terminal, and n current mirroring paths of the mirroring circuit are respectively connected between the n local bit lines and the ground terminal (Fig 4 and at least [0033]).
Since Wang and Inoue are both from the same field of semiconductor memory device, the purpose disclosed by Wang would have been recognized in the pertinent art of Inoue. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use leakage circuits as in Wang into the device of Inoue for the purpose of compensating leakage current in the memory device. 
Regarding claim 13, Inoue teaches the leakage current generator comprises plural memory cells (Fig 4, C0), which are connected with the current input path of the mirroring circuit, wherein during a read action, the memory cells generate a leakage current to the current input path of the mirroring circuit ([0033]).
The reason for combining the references used in rejection of claim 12 applies.
Regarding claim 17, Wang teaches a leakage current cancellation circuit, wherein the leakage current cancellation circuit comprises a leakage current generator and a mirroring circuit, a current input path of the mirroring circuit is connected between the leakage current generator and a ground terminal, and a current mirroring path of the mirroring circuit is connected between the first main bit line and the ground terminal (Fig 4 and at least [0033]).
The reason for combining the references used in rejection of claim 12 applies.
Regarding claim 18, argument used in rejection of claim 13 applies.
claim 19, Wang teaches the leakage current generator is connected with the current input path of the mirroring circuit through a switch with a close state (Fig 4, T31).
The reason for combining the references used in rejection of claim 12 applies.
Regarding claim 20, Wang teaches a controlling transistor (Fig 3, Vbias transistor), wherein a first source/drain terminal of the controlling transistor is connected with the leakage current generator, a second source/drain terminal of the controlling transistor is connected with the ground terminal, and a gate terminal of the controlling transistor is connected with the first source/drain terminal of the controlling transistor; and 
a mirroring transistors (Fig 3, Top transistor of AK2), wherein a first source/drain terminal of the mirroring transistor is connected with the first main bit line, a second source/drain terminal of the mirroring transistor is connected with the ground terminal (through other circuit), and a gate terminal of the mirroring transistor is connected with the gate terminal of the controlling transistor.
The reason for combining the references used in rejection of claim 12 applies.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827